Filed 6/13/22 Video Symphony v. Hunter CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 VIDEO SYMPHONY, LLC,                                             B314260

           Plaintiff and Appellant,                               (Los Angeles County
                                                                  Super. Ct. No. 18BBCV00240)
           v.

 DANIEL HUNTER,

           Defendant and Respondent.



      APPEAL from a judgment and order of the Superior Court
of Los Angeles County, John J. Kralik, Judge. Affirmed.
      Debt Enforcement Law Group and Michael G. Flanagan for
Plaintiff and Appellant.
      Aidan Butler for Defendant and Respondent.
              ____________________________________

      Plaintiff and appellant Video Symphony, LLC (Video
Symphony) appeals from the trial court’s judgment in favor of
defendant and respondent Daniel Hunter (Hunter) and the trial
court’s order denying Video Symphony’s motion for new trial.
Video Symphony brought suit seeking to enforce a Stipulation for
Enforcement of Judgment (Stipulation) entered into by Hunter
and Video Symphony EnterTraining, Inc. (VSE), in which Hunter
agreed to make payments on a student loan promissory note in
exchange for dismissal of a lawsuit VSE had initiated against
him to collect payment on a prior note.1
       On appeal, Video Symphony contends (1) the Stipulation is
enforceable; (2) the trial court misinterpreted the terms of the
Stipulation; and (3) the trial court erred in denying Video
Symphony’s motion for new trial on the basis of procedural
irregularities.
       The record on appeal does not include the reporter’s
transcript for trial (or a suitable substitute), and the parties did
not request a statement of decision that might have reflected the
trial proceedings. Although Video Symphony asserts that a
reporter’s transcript is not necessary to this court’s review, the
majority of its arguments rely on facts that could only be gleaned
from a reporter’s transcript or a suitable substitute.2


      1 Video Symphony purports to be the assignee of VSE.
Although the trial court made no findings on this issue, we will
assume for purposes of this opinion, without deciding, that this is
the case. Michael Flanagan of Debt Enforcement Law group is
the president of Video Symphony and represents Video
Symphony on appeal. Flanagan was also the president of VSE.
Flanagan negotiated the Stipulation with Hunter and executed
the Stipulation on VSE’s behalf.

      2 Video Symphony’s briefing further hampers this court’s
review. Its statement of the standard of review in its opening




                                 2
       We conclude that the Stipulation is incomplete, defeating
Video Symphony’s contention that it is enforceable. The record is
inadequate for appellate review as to the remaining issues Video
Symphony raises. We affirm the trial court’s judgment and
order.


           FACTS AND PROCEDURAL HISTORY3

The Stipulation

      On June 21, 2011, Flanagan, on behalf of VSE as its
president, entered into the Stipulation with Hunter. The


brief contains no citations to law in support of the review
standards that it urges this court to apply. (See Cal. Rules of
Court, rule 8.204(a)(1) [points in a brief must include citations to
authority].) Video Symphony’s statement of facts includes facts
not contained in the record; recites only facts that are favorable
to itself, although many of those facts are disputed; makes
unsupported conclusions; misrepresents statements and rulings
of the trial court; and misrepresents the scope of the arguments
in Hunter’s trial brief. (See Lewis v. County of Sacramento (2001)
93 Cal.App.4th 107, 112–114 [appellant has a duty to provide a
fair statement of facts to facilitate appellate court’s review].)

      3  The facts and procedural history reflect only the materials
included in the appellate record, which consists of: the trial court
case register (docket), the complaint, answer, Video Symphony’s
notice of motion and motion for entry of judgment, Hunter’s
opposition to motion for entry of judgment, the trial court’s order
denying the motion for entry of judgment, the parties’ stipulation
to continue trial, Video Symphony’s trial brief, Hunter’s trial
brief, a minute order following trial, a notice of entry of




                                 3
preamble to the Stipulation states that on March 24, 2008,
Hunter, a student at VSE, signed a promissory note (Original
Note) for the principal amount of $17,882.80 in student loans,
disbursed on June 26, 2008. The Original Note provided that
Hunter would make monthly payments of $25 for the first 12
months, followed by a total of 50 payments of $494.98 per month.
Hunter subsequently went into default on the Original Note, and
VSE brought suit in 2010. At a meeting on May 26, 2011, held at
the courthouse prior to a status conference in the case, the
parties agreed to enter into the Stipulation and “a new
promissory note with [a] revised payment plan.” In consideration
for VSE reducing the interest rates for future payments, agreeing
to dismiss its case against Hunter with prejudice, and “reducing
Hunter’s exposure to further attorney and collection fees,”
Hunter would agree to the terms of the Stipulation.
      The Stipulation provided that VSE would maintain the
stipulation and not seek to enter it unless there was an uncured
default by Hunter. Under the terms of the Stipulation, default
would occur whenever Hunter failed to make payment within 10
days of the due date without VSE’s consent. Uncured default


judgment, the trial court’s judgment in favor of Hunter, Video
Symphony’s notice of intention to move for new trial, Video
Symphony’s motion for new trial, Video Symphony’s request for
judicial notice, Hunter’s opposition to the motion for new trial,
Video Symphony’s reply to the opposition to the motion for new
trial, the trial court’s order denying the motion for new trial, a
minute order following the hearing on the motion for new trial,
Video Symphony’s notice of appeal, and Video Symphony’s notice
designating the record on appeal. As noted, missing from the
record are the reporter’s transcripts.




                                4
would occur whenever Hunter failed to make payment within 30
days of the due date. “The due dates and repayment amounts
shall be determined by reference to the Note or by any
supplemental writing issued at a later date by VS[E] that accords
with the Note, or to a written repayment plan agreed to by both
VS[E] and Hunter.”
      In the event of an uncured default, the Stipulation provided
that VSE could enter judgment in any and all courts deemed
advisable by VSE and there would be no limit on the number of
times VSE could enter a judgment against Hunter, provided that
he had not cured the default. “VS[E] in its sole discretion shall
have the right to declare a DEFAULT under the terms herein,
regardless of any lapse of time from the date of this Stipulation or
from the date of a DEFAULT by Hunter.” Hunter waived notice
of entry of judgment and all rights to a hearing, trial, and appeal.
Hunter also waived the statute of limitations.

The Complaint

      In its verified complaint, filed on December 19, 2018, Video
Symphony alleged that it is the assignee “in all matters relevant
to the matter alleged herein” of VSE, a film and audio vocational
college. Hunter attended VSE’s Pro Tools Audio Engineering
program in 2008 and 2009. He signed the Original Note to cover
the costs of the program that were not covered by Federal
Student Aid. Hunter failed to make payments on the Original
Note. VSE had previously filed suit on October 8, 2010, in Case
No. 10C02420, Video Symphony EnterTraining, Inc. v. Daniel
Hunter. On May 26, 2011, Hunter and VSE entered into the
Stipulation and a new promissory note (June 2011 Note). Video




                                 5
Symphony brought the instant lawsuit alleging a single cause of
action for breach of the Stipulation. The complaint attached the
Stipulation, a note that on its face states, “Date of Note: June 9,
2011” and purports to bear Hunter’s signature on June 21, 2011,
and a Promissory Note Ledger dated December 18, 2018
(referencing a note dated June 9, 2011), among other documents.

Trial Briefs

      On April 28, 2021, Video Symphony filed a trial brief
arguing that Hunter breached the Stipulation, which
incorporated the June 2011 Note. Video Symphony claimed the
Stipulation defined the judgment amount.
      Hunter filed a trial brief on May 3, 2021. Hunter
represented that the parties reached a tentative agreement at a
settlement conference on or around May 26, 2011. The parties
signed the Stipulation on June 21, 2011, and VSE’s case against
Hunter was dismissed. The Stipulation did not set forth the
settlement terms. Omissions included the amount to be paid, the
timing of payments, and the interest rate. The amount to be paid
in the event of an uncured default was defined with reference to
the June 2011 Note, as was the term “default.” The Stipulation
contained various “dubious” provisions waiving Hunter’s rights.
Hunter did not sign the June 2011 Note. The signatures on the
Stipulation and the June 2011 Note plainly differ. Hunter
contended that Video Symphony’s claim was barred by the four-
year statute of limitations applicable to claims for breach of
written contracts. He claimed that the Stipulation’s terms were,
at best, ambiguous, particularly with respect to breach. Hunter
argued that the note referred to in the Stipulation was the




                                 6
Original Note from 2008. Finally, Hunter argued that Video
Symphony lacked standing to bring suit, as VSE was party to the
agreement, not Video Symphony. Video Symphony failed to
prove the alleged chain of assignment from VSE to Flanagan to
Video Symphony.

Trial and Judgment

      A minute order reflects that the bench trial occurred on the
afternoon of May 3, 2021. Trial proceeded via LA Court
Connect.4 Seven joint exhibits were marked for identification
and entered into evidence: “Stipulation for Entry of Judgment
dated 6/21/2011” (Exhibit 1), “Promissory Note dated 6/21/2011”
(Exhibit 2), “Initial Promissory Note dated 3/24/2008” (Exhibit 3),
“Promissory Note Ledger dated 12/18/2018” (Exhibit 4), “Asset
Transfer Memorialization dated 8/1/2015” (Exhibit 5), “Transfer
of Assets Memorialization dated 8/1/2015” (Exhibit 6), and
“Bankruptcy Case Order Granting Motion to Approve
Compromise Dated 3/5/2021” (Exhibit 7).5 Michael Flanagan was
sworn and testified on behalf of Video Symphony. The court took


      4  The minute order notes that the case was called at 9:30
a.m., but that Flanagan failed to appear. Counsel for Hunter
informed the court that Flanagan had emailed Hunter’s counsel
to say Flanagan had failed to sign up for LA Court Connect. The
trial court accommodated Flanagan by postponing the matter
until the afternoon calendar. A subsequent order of the trial
court specifically noted that, in the afternoon, Flanagan appeared
by video and Hunter appeared by audio only.

      5 Exhibits1, 2, 4, 5, and 6 are the same documents that
were attached to Video Symphony’s complaint.



                                 7
judicial notice of the status of Flanagan’s license to practice law
from the California State Bar website. Both sides gave closing
arguments, and the court took the matter under submission.
       The trial court entered its judgment on May 25, 2021. The
judgment is on a standard typewritten form. Checked boxes on
the judgment form indicate that: judgment was in favor of
Hunter following a court trial; Hunter may seek to recover costs
by bill of costs and attorneys’ fees by timely motion; and the
parties declined to request a statement of decision.

Motion for New Trial Filings

      Motion for New Trial

       Video Symphony filed a motion for new trial, Flanagan’s
declaration in support of the motion, and other exhibits on June
17, 2021. Video Symphony concurrently filed a request that the
trial court take judicial notice of an attached Amended Statement
of Decision in case No. 19BBCV00624, Video Symphony, LLC v.
Robert Gardner that the trial court had not signed.
       In the motion for new trial, Video Symphony contended
that the Stipulation listed the consideration given, provided for
entry of judgment against Hunter in the event of uncured default,
and “gave wide latitude to VSE in declaring default and filing for
a judgment.” Hunter had waived notice, the right to trial, and
the right to appeal entry of judgment. The Stipulation was
binding on the trial court unless contrary to law, court rules, or
policy. Because Hunter did not contest the Stipulation on any of
these bases, the trial court was bound to enter judgment.




                                 8
       Video Symphony argued that the June 2011 Note was
referenced in the Stipulation. Even though the June 2011 Note
was central to determining the amount of damages, however, it
was not necessary for the entry of judgment. The Stipulation
alone was the operative legal document. Hunter did not contest
that he signed the Stipulation. Whether Hunter signed the
Stipulation, the June 2011 Note was immaterial—an unsigned
attachment to the Stipulation could be used to specify a payment
schedule and determine the balance of Hunter’s debt. The trial
court was obligated to resolve any ambiguities in the Stipulation
pursuant to the court’s “implicit” holding in Rooney v. Vermont
Investment Corp. (1973) 10 Cal.3d 351 (Rooney). Rooney also
dictated that the trial court enter judgment without determining
whether Hunter had defaulted or determining the amount of the
judgment.
       Video Symphony contended that irregularities in the
proceedings as well as accident or surprise prevented a fair trial.
These included the trial court’s disregard of Video Symphony’s
efforts to file a Motion for Summary Judgment, Hunter’s
delinquent trial brief, and Hunter’s telephonic appearance,
without video, at trial.
       Finally, Video Symphony claimed that the evidence was
insufficient to support the judgment because Hunter’s purported
testimony was insufficient and did not address any of his
defenses. It alleged that Hunter’s statute of limitations
argument was without merit because 24 of the payments due
under the June 2011 Note fell within the statutory period.
Hunter’s challenge to Video Symphony’s standing also lacked
merit because he failed to proffer evidence to rebut VSE’s
assignment to Video Symphony. Flanagan’s status with the




                                 9
California State Bar was immaterial. Other defenses suggested
post-trial lacked merit.

      Opposition to Motion for New Trial

       Hunter filed an opposition to the motion for new trial and
declaration of Hunter’s attorney Aiden Butler on June 23, 2021.
The opposition factually distinguished the instant case from
Rooney, supra, 10 Cal.3d 351. Hunter contended that even if the
irregularities cited by Video Symphony occurred, it could not
establish prejudice because Video Symphony lacked standing to
bring the action, and Flanagan engaged in the unauthorized
practice of law when he negotiated the Stipulation with Hunter.
Video Symphony had ample time to file a motion for summary
judgment, as the verified answer was filed on October 19, 2019,
and no discovery was propounded. Video Symphony did not
explain why it delayed attempting to schedule its proposed
motion for summary judgment until January 2021. The trial
court’s decision to decline to sign the parties’ stipulation to
continue trial until mid-March did not prejudice Video Symphony
because trial did not take place until May. Video Symphony did
not demonstrate how the trial was less effective than its motion
for summary judgment would have been. It did not show that the
trial court abused its discretion.
       Video Symphony could not complain that Hunter’s trial
brief was delinquent, as its own trial brief was filed two court
days earlier and was also delinquent. Video Symphony did not
demonstrate the trial court relied on Hunter’s trial brief, and it
did not object to the late filing.




                               10
       Video Symphony did not contend that it objected to
Hunter’s telephonic appearance, and did not question his identity
at trial. Video Symphony did not show how the telephonic
appearance prejudiced it. Flanagan questioned Hunter regarding
his signature meticulously at trial.
       Video Symphony bore the burden of persuasion; it was not
Hunter’s responsibility—and it would have been improper—to
argue his defenses in testimony.
       The opposition additionally argued that Flanagan was not
authorized to practice law when he negotiated the Stipulation.
At trial, Flanagan admitted that his bar license was not
continuously active and that he had no reason to doubt the
accuracy of the California State Bar’s record of his status. He
stated that he did not object to the court taking judicial notice of
the records. Flanagan admitted it was likely that he signed
VSE’s complaint against Hunter in 2010 and appeared on VSE’s
behalf in at least one courtroom proceeding. Business and
Professions Code section 6125 prohibits persons who do not have
an active state bar license from practicing law. Practicing with
an inactive bar license is a misdemeanor under Business and
Professions Code section 6126. Flanagan held himself out as an
attorney to the trial court and Hunter. As a result of this
conduct, the Stipulation was a contract contrary to policy of law
pursuant to Civil Code section 1667, et seq.

      Reply to Opposition

      On July 1, 2021, Video Symphony filed its reply to the
opposition. It argued that the facts presented at trial did not
support the judgment, the June 2011 Note did not need to be




                                11
executed for the Stipulation to be effective, numerous installment
payments were due within the statute of limitations, and Hunter
did not present evidence that he made payments. The fact that
Flanagan did not pay the correct amount on his California State
Bar fees did not render him unauthorized to practice law or make
the Stipulation unenforceable, and Hunter failed to present facts
to rebut Video Symphony’s standing.

Trial Court’s Ruling on Video Symphony’s Motion for New
Trial

       A July 9, 2021 minute order reflects that a hearing on
Video Symphony’s motion for new trial was held that day. The
court read and considered Video Symphony’s moving papers and
Hunter’s opposition. Counsel for both parties submitted on the
court’s tentative ruling through the Court Reservation System.
The court adopted its tentative ruling and filed it as an Order re:
Motion for New Trial.
       In its ruling, the court gave the following reasons for denial
of Video Symphony’s motion: First, whether considered alone or
in conjunction with the June 2011 Note, the Stipulation was
insufficient. The Stipulation did not set forth any terms under
which the court could calculate or define the terms of a judgment.
       Second, the Stipulation contained many one-sided waivers
of Hunter’s procedural rights. Enforcement of this one-sided
Stipulation would be a violation of public policy. Records of the
California State Bar, of which the court took judicial notice,6

      6 The court’s order states that Flanagan indicated that he
did not object to the court taking judicial notice of the state bar
records.



                                 12
demonstrated that Flanagan, although listed as the attorney of
record in VSE’s 2010 case, was not licensed to practice law at
that time. He appeared in court on behalf of VSE, and met with
Hunter in the Glendale courthouse where the parties executed
the Stipulation. Flanagan’s unauthorized practice of law was not
a mere technicality. Hunter, who was not an attorney and
unrepresented, was led to believe VSE had hired an attorney to
collect on the alleged obligation and that, by signing the
Stipulation, Hunter would “reduc[e] [his] exposure to further
attorney and collection fees,” as stated in the Stipulation. Hunter
also agreed to pay Flanagan a legal fee for preparing the
Stipulation in the event of default. The trial court wrote: “Mr.
Flanagan used the Glendale Courthouse as a stage on which to
pretend to be a licensed attorney with the result that Mr. Hunter
was induced to sign the one-sided stipulation.”
       Third, the court found by a preponderance of the evidence
that the June 2011 Note was not genuine and that Hunter’s
signature had been forged. Hunter testified that the signature
was not his. The court noted numerous inconsistencies between
the signature on the June 2011 Note and other exemplars of
Hunter’s signature in the record. The court found Flanagan’s
testimony not credible.
       Fourth, the trial court found that the alleged procedural
irregularities and accident or surprise cited by Video Symphony
had no effect on any substantive right of the parties or the result
in the case. Video Symphony was not prevented from filing a
motion for summary judgment. The case had been pending for
two and a half years, and if summary judgment was appropriate,
Video Symphony had ample time to so move. The court would
have denied summary judgment in any event, as there was an




                                13
obvious question of fact regarding whether Hunter signed the
June 2011 Note. The timing of the parties’ trial briefs had no
appreciable effect on the court’s decision. The court reviewed the
briefs at the same time, and the parties repeated the arguments
in their trial briefs orally at trial. Both parties appeared
remotely according to court policy in the ongoing pandemic. The
court permitted the video conference and telephonic appearances,
and neither party had objected. The court also noted that
Hunter’s counsel permitted Flanagan’s remote appearance; if he
had not, Flanagan would have failed to appear and judgment
would have been entered against Video Symphony.
       Finally, the court found Video Symphony’s argument that
there was insufficient evidence to justify the judgment without
merit. Video Symphony complained that Hunter’s defenses were
not supported by evidence at trial, but the burden was on Video
Symphony to prove the claims in the complaint. The court did
not reach Hunter’s affirmative defenses because Video Symphony
failed to make a prima facie case.
       Video Symphony timely appealed from the judgment and
the order denying its motion for new trial.

                          DISCUSSION

The Stipulation is Not Enforceable Because It is
Incomplete

      Video Symphony argues that the Stipulation was
enforceable and that the trial court erred by failing to correctly
interpret its terms at trial. Video Symphony contends that the
absence of the reporter’s transcript of the trial and a statement of




                                14
the trial court’s decision is not fatal to its claims because the
Stipulation is complete on its face. The contentions are without
merit.

      Legal Principles

            Inadequate Record

       “‘“A judgment or order of the lower court is presumed
correct.”’” (Hearn v. Howard (2009) 177 Cal.App.4th 1193, 1201,
quoting Denham v. Superior Court (1970) 2 Cal.3d 557, 564.) An
appellant bears the burden of overcoming this presumption by
affirmatively showing error on an adequate record. (Ketchum v.
Moses (2001) 24 Cal.4th 1122, 1140–1141.) Under California
Rules of Court, rule 8.120(b), “[i]f an appellant intends to raise
any issue that requires consideration of the oral proceedings in
the superior court, the record on appeal must include a record of
these oral proceedings in the form of one of the following: [¶] (1) A
reporter’s transcript under rule 8.130; [¶] (2) An agreed
statement under rule 8.134; or [¶] (3) A settled statement under
rule 8.137.” When there is an inadequate record, we must
presume any matters that could have been presented to support
the trial court’s order were in fact presented, and may affirm the
trial court’s determination on that basis. (Bennett v. McCall
(1993) 19 Cal.App.4th 122, 127 (Bennet).) An appellant’s failure
to present an adequate record will result in the issue being
resolved against appellant. (Maria P. v. Riles (1987) 43 Cal.3d
1281, 1295–1296 (Maria P.) “[I]n the absence of a required
reporter’s transcript and other [relevant] documents, we presume




                                 15
the judgment is correct.” (Stasz v. Eisenberg (2010) 190
Cal.App.4th 1032, 1039 (Stasz).)
        “‘A necessary corollary to this rule [is] that a record is
inadequate, and appellant defaults, if the appellant predicates
error only on the part of the record he provides the trial court,
but ignores or does not present to the appellate court portions of
the proceedings below which may provide grounds upon which
the decision of the trial court could be affirmed.’ [Citation.]”
(Osgood v. Landon (2005) 127 Cal.App.4th 425, 435.) “It is
axiomatic it is the appellant’s responsibility to provide an
adequate record on appeal. (See Maria P.[, supra,] 43 Cal.3d [at
pp.] 1295–1296 [to overcome presumption on appeal that an
appealed judgment or order is presumed correct, appellant must
provide adequate record demonstrating error]; Estrada v.
Ramirez (1999) 71 Cal.App.4th 618, 620, fn. 1 [burden on
appellant to provide accurate record on appeal to demonstrate
error; failure to do so ‘precludes adequate review and results in
affirmance of the trial court’s determination’]; see also Eisenberg
et al., Cal. Practice Guide: Civil Appeals and Writs (The Rutter
Group 2005) 4:43, p. 4–10.1 [appellate record inadequate when it
‘appears to show any need for speculation or inference in
determining whether error occurred’].)” (Lincoln Fountain Villas
Homeowners Assn. v. State Farm Fire & Casualty Ins. Co. (2006)
136 Cal.App.4th 999, 1004, fn. 1.)

            Interpretation of the Stipulation

      A stipulation or consent judgment is a contract and is
interpreted under the normal rules of contract interpretation.
(Cuenca v. Cohen (2017) 8 Cal.App.5th 200, 222.) “When a




                                16
written stipulation sets forth all the terms of a judgment agreed
to by the parties, the filing of the stipulation normally provides a
sufficient basis for entry of the judgment upon the ex parte
application of either party. [Citation.] But if the stipulation
omits any essential element of a complete judgment, a judgment
cannot be entered until the missing element or elements are
established by proof or by further stipulation. [Citations.]
Similarly, if a material term of the stipulation is ambiguous,
judgment cannot be entered until such ambiguity is appropriately
resolved. [Citation.]” (Rooney, supra, 10 Cal.3d at pp. 368–369.)
“Where a contract is so uncertain and indefinite that the
intention of the parties in material particulars cannot be
ascertained, the contract is void and unenforceable.” (Cal.
Lettuce Growers v. Union Sugar Co. (1955) 45 Cal.2d 474, 481
(Cal. Lettuce Growers).)
       “Absent a conflict in the evidence, the interpretation of the
contract remains a matter of law.” (Wolf v. Walt Disney Pictures
& Television (2008) 162 Cal.App.4th 1107, 1134; City of Hope
National Medical Center v. Genentech, Inc. (2008) 43 Cal.4th 375,
395 (City of Hope).) “[W]hen, . . . ascertaining the intent of the
parties at the time the contract was executed depends on the
credibility of extrinsic evidence, [however,] that credibility
determination and the interpretation of the contract are
questions of fact.” (City of Hope, supra, 43 Cal.4th at p. 395.)

      Analysis

     As Hunter argued in his trial brief, the Stipulation is
incomplete on its face. The Stipulation does not state the total
amount due, the number of payments to be made, when




                                17
payments are due, or the interest rate on payments. Moreover,
the language of the Stipulation demonstrates that it was not
intended to be read in isolation. The Stipulation provides that
“[t]he due dates and repayment amounts shall be determined by
reference to the Note or by any supplemental writing issued at a
later date by [VSE] that accords with the Note, or to a written
repayment plan agreed to by both [VSE] and Hunter.” “Default”
and “uncured default,” which trigger entry of the Stipulation, are
defined by reference to the terms of the Note.7 The Stipulation is
“merely an agreement to agree and therefore nudum pactum
until [essential terms are] fixed or agreed upon.” (Cal. Lettuce
Growers, supra, 45 Cal.2d at p. 481.)
       Although unexpressed provisions of a contract may be
inferred from extrinsic evidence (Cal. Lettuce Growers, supra, 45
Cal.2d at p. 482), here, the parties did not agree that the June
2011 Note, which Video Symphony expressly relied on as the
document referenced and integrated in the Stipulation, was
genuine. Hunter disputed the authenticity of the June 2011 Note
in his trial brief, and claimed not to have signed it. The trial
court considered the evidence and expressly found that Hunter’s
signature had been forged. The determination of the credibility
of extrinsic evidence is a question of fact that requires review of

      7 Video Symphony claims that the preamble to the
Stipulation contains the amount of the initial debt and other
information pertinent to the Original Note, and indicates that the
new note would lower the interest rate and revise the payment
plan. This information is not sufficient to permit a court to
determine the interest rate, amount of payments, or payment
dates on the purported new note, or to determine what
constitutes “default” or “uncured default.”




                                18
the reporter’s transcript. (See City of Hope, supra, 43 Cal.4th at
p. 395.) In the absence of a reporter’s transcript, we presume
that any evidence that could have been presented to support the
trial court’s order was presented, and we affirm the trial court’s
determination that the Stipulation was insufficient because
material terms were ambiguous or omitted.8 (Bennett, supra, 19
Cal.App.4th at p. 127.)
       We are not persuaded by Video Symphony’s argument that
the fact that the Stipulation refers to the parties executing a new
note in connection with the Stipulation definitively proves that
such a note actually exists. Regardless, the mere existence of a
note is irrelevant. No genuine note was produced, so the terms
the purported note contains cannot be ascertained or
incorporated into the Stipulation. It is also irrelevant that the
Stipulation “could have included a payment schedule within its
four corners, or incorporated one attached as an addendum.” The
fact is that the Stipulation does not contain multiple material
terms and Video Symphony did not present any other genuine
document that could have supplied or elucidated those terms.
Finally, it was not Hunter’s burden to produce an alternative
note—as plaintiff, Video Symphony bears the burden of proof.
       Nor can the ledger admitted into evidence as Exhibit 4
substitute for a genuine note. The Stipulation provides: “The due
dates and repayment amounts shall be determined by reference
to the Note or by any supplemental writing issued at a later date


      8 Video Symphony also argues that the trial court erred in
finding that the Stipulation was void as a violation of public
policy because Flanagan engaged in the unauthorized practice of
law when negotiating with Hunter. Given our conclusion that
the Stipulation was not complete, we need not reach this issue.



                                19
by VS[E] that accords with the Note, or to a written repayment
plan agreed to by both VS[E] and Hunter.” Video Symphony
claims that the ledger constitutes a “supplemental writing issued
at a later date by VS[E] that accords with the Note.” Absent a
genuine note, however, it is impossible to discern whether the
ledger “accords with the Note.”
       We also reject Video Symphony’s argument that the trial
court had a duty to supply terms omitted from the Stipulation,
regardless of whether a legitimate basis existed for determining
what those terms were. Contrary to Video Symphony’s assertion,
Southern Cal. Gas Co. v. Joseph W. Wolfskill Co. (1963) 212
Cal.App.2d 882 (Southern Cal. Gas Co.), does not state “[I]f the
substance of a stipulation is to be incorporated in a judgment but
its language is ambiguous, it is the court’s duty to interpret the
language to ascertain the intent of the parties.” (Italics added.)
It states: “When the subject matter of a stipulation is
incorporated in a judgment it is the duty of the court to carry out
the intent of the parties as expressed therein and, if the language
used by them is ambiguous, to ascertain that intent in accord
with established principles.” (Southern Cal. Gas Co., supra, at p.
888, italics added.) The difference is significant. The principle
set forth in Southern Cal. Gas Co. presupposes that the
stipulation in question is genuine, has been incorporated into a
judgment, and contains terms that can be ascertained. Here,
conflicting evidence was presented regarding whether the
proffered June 2011 Note was incorporated into the Stipulation—
including conflicting testimony at trial, for which we have no
record on appeal to evaluate. In the absence of an adequate
record we presume that the trial court’s judgment is correct.




                                20
(Bennett, supra, 19 Cal.App.4th at p. 127.) Southern Cal. Gas Co.
does not apply.
        Video Symphony’s assertion that “The California Supreme
Court in Rooney v. Vermont Investment Corp. (1973) 10 Cal.3d
351, 356 propounded that where a written stipulation omits any
essential element of a complete judgment, the trial court’s role is
to fill in the blanks left by any ambiguous or material term
unless it determines the promisor is not in default” is a
mischaracterization of the Rooney court’s holding. Rooney holds
that a stipulation may not be entered if its terms are ambiguous
or omitted. (Rooney, supra, 10 Cal.3d at pp. 368–369.) Rooney
does not place an affirmative duty on the courts to supply the
missing terms in a contract. In fact, the law is contrary to Video
Symphony’s position: “It is not the province of the court to add to
the provisions thereof [citations]; to insert a term not found
therein [citations]; or to make a new stipulation for the parties.”
(Harris v. Spinali Auto Sales, Inc. (1962) 202 Cal.App.2d 215,
219.)
        Finally, the assertion that Hunter owed some amount of
debt pursuant to the Stipulation does not aid Video Symphony.
As Hunter argued in his trial brief, the applicable statute of
limitations for breach of contract is four years. (Code Civ. Proc.,
§ 337.) The parties entered into the Stipulation on June 21, 2011.
The instant suit was filed more than four years later on
December 9, 2018. For Video Symphony to establish it brought
its action within the statute of limitations, in part or in whole, it
had to show Hunter had payment amounts due within the four-
year period prior to filing. As we have explained, without a
genuine note establishing the payment amounts and due dates,
the record is not sufficient to permit such determinations.




                                 21
The Trial Court Did Not Abuse Its Discretion by Denying
Video Symphony’s Motion for New Trial

      Legal Principles

       The court may order a new trial on all or part of the issues
upon motion of the aggrieved party upon a showing that the
ground for the motion materially affected the rights of the
moving party. (Code Civ. Proc., § 657.) A motion for new trial
may be brought to challenge a judgment, whether based upon
fact or law. (Carney v. Simmonds (1957) 49 Cal.2d 84, 90.)
       “The right to a new trial is purely statutory, and a motion
for a new trial can be granted only on one of the grounds
enumerated in the statute. [Citation.]” (Fomco, Inc. v. Joe
Maggio, Inc. (1961) 55 Cal.2d 162, 166.) Because a new trial
motion is a creature of statute, “the procedural steps prescribed
by law for making and determining such a motion are mandatory
and must be strictly followed [citations].” (Mercer v. Perez (1968)
68 Cal.2d 104, 118.)
       A motion for new trial must be based upon one of the bases
enumerated in Code of Civil Procedure section 657. The statute
identifies “seven grounds for such a motion: (1) ‘Irregularity in
the proceedings’; (2) ‘Misconduct of the jury’; (3) ‘Accident or
surprise’; (4) ‘Newly discovered evidence’; (5) ‘Excessive or
inadequate damages’; (6) ‘Insufficiency of the evidence’; and (7)
‘Error in law.’” (Oakland Raiders v. National Football League
(2007) 41 Cal.4th 624, 633.)




                                22
      Analysis

       Video Symphony contends that the trial court abused its
discretion by denying its motion for new trial on the sole basis
that irregularities in the proceedings precluded a fair trial under
Code of Civil Procedure section 657, subdivision (1). Specifically,
Video Symphony complains that (1) Hunter’s appearance by
telephone prevented it from verifying Hunter’s identity and
effectively cross-examining him, and prevented the trial court
from properly assessing his credibility; (2) the trial court’s
erroneous conclusions and inappropriate comments regarding
Flanagan’s behavior deprived Video Symphony of a fair trial; and
(3) the trial court’s erroneous conclusion that Hunter was credible
deprived Video Symphony of a fair trial. We reject Video
Symphony’s arguments.
       “‘[I]rregularity in the proceedings’ is a catchall phrase
referring to any act that (1) violates the right of a party to a fair
trial and (2) which a party ‘cannot fully present by exceptions
taken during the progress of the trial, and which must therefore
appear by affidavits.’ [Citations.]” (Montoya v. Barragan (2013)
220 Cal.App.4th 1215, 1229–1230.) In all cases, the party
requesting a new trial must show the misconduct was prejudicial
to his or her substantial rights and ability to have a fair trial.
(Gray v. Robinson (1939) 33 Cal.App.2d 177, 182.) “[W]hether,
under all the circumstances, an irregularity has materially
affected substantial rights and prevented a fair trial is addressed
to the discretion of the trial court which, having heard and seen
the witness[es] and having knowledge of circumstances which
may not be produced in the record, is in better position than the
appellate court to determine the effect.” (Ibid.)




                                 23
      In fact, none of the issues Video Symphony raises qualifies
as a matter of “irregularity in the proceedings” to be presented by
affidavit; all are issues that could have been called to the
attention of the trial court at trial when the purported
irregularity occurred.9 Rulings could have been readily obtained
from the court had Video Symphony timely objected; Video
Symphony cannot now complain. (See Gibbons v. Los Angeles
Biltmore Hotel (1963) 217 Cal.App.2d 782, 791.)
       With respect to Video Symphony’s contention that it was
prejudiced by Hunter’s telephonic appearance, the trial court
ruled that Video Symphony failed to object and had suffered no
prejudice. As we cannot review the reporter’s transcript of the
trial, we presume that the court’s ruling is correct as to both the
failure to object and the lack of prejudice.10 (Stasz, supra, 190
Cal.App.4th at p. 1039.) Hunter’s telephonic appearance was not
an irregularity in the proceedings that precluded a fair trial.
       Video Symphony argues that the trial court’s “numerous
errant and rather caustic conclusions about the ‘unlicensed
attorney’ who happened to represent [Video Symphony] at the


      9 With respect to Video Symphony’s second argument
regarding the court’s comments, the court issued its tentative
decision prior to ruling on the motion for new trial. Video
Symphony did not object to the comments in the ruling. It
submitted on the tentative.
      10 Video   Symphony’s disparaging remarks regarding the
trial court’s “ill-conceived foray into graphology” and its
“questionable at best” handwriting analysis skills are not well-
taken and in no way facilitate this court’s review of its claims.
The same is true of similar comments on the trial court’s
assessment of Flanagan and Hunter’s respective credibility.



                                24
2021 trial clouded its ability to ensure a fair trial.” Video
Symphony refers to two statements in the trial court’s order
denying the motion for new trial. In the first instance, the trial
court commented that VSE “was graciously agreeing to ‘reduc[e]
Hunter’s exposure to further attorney and collection fees.’”
(Italics added.) In the second, the trial court noted that the
Stipulation was “one-sided”. The trial court’s order denying the
motion for new trial indicates that, although Flanagan was not
authorized to practice law at the time, he negotiated the
Stipulation with Hunter under the pretense that he was an
attorney and that settling the matter with VSE would save
Hunter the expense of VSE’s attorney fees. The Stipulation
contained numerous provisions that benefitted VSE to Hunter’s
detriment, including that there would be no jurisdictional limit
on VSE’s enforcement of the Stipulation, there would be no limit
on the number of times VSE could seek to enforce the Stipulation
if default was not cured, VSE would have full discretion to
declare default, and that Hunter would waive his right to notice
of judgment, and have no right to trial or appeal concerning the
judgment.
       Video Symphony has not provided us with the reporter’s
transcript of the trial, so we presume that the trial court’s
conclusions on the matter were supported and correct. (Stasz,
supra, 190 Cal.App.4th at p. 1039.) Considering these findings,
the court’s statement that the Stipulation was one-sided is
accurate. Although the court may have been facetious in its use
of the word “graciously,” the comment was a mild remark in light
of Flanagan’s actions and the Stipulation’s terms. It does not
evince a bias that causes us concern. Moreover, Video Symphony
cannot establish prejudice. The Stipulation is incomplete and




                                25
could not be entered even if the trial court had not made the
complained-of comments.
       Finally, Video Symphony’s assertion that Hunter was not
credible is more accurately classified as a claim of insufficiency of
the evidence. (Code Civ. Proc., § 657, subd. (6).) Even if so
classified, the claim does not ask us to review the sufficiency of
the evidence (which would require a reporter’s transcript that we
do not possess), but rather to assess credibility and re-weigh the
evidence, neither of which is a proper inquiry on appeal. (See
Patricia A. Murray Dental Corp. v. Dentsply Internat., Inc. (2018)
19 Cal.App.5th 258, 270 [“‘We have no power on appeal to judge
the credibility of witnesses or to reweigh the evidence’”].) The
contention necessarily fails.

                          DISPOSITION

       The trial court’s judgment and order denying Plaintiff and
Appellant Video Symphony LLC’s motion for new trial are
affirmed. Defendant and Respondent Daniel Hunter is awarded
costs on appeal.



                                      MOOR, J.

I concur:

            RUBIN, P. J.




                                 26
Video Symphony, LLC v. Daniel Hunter
B314260



BAKER, J., Concurring




      I agree the judgment must be affirmed. The inadequate
appellate record presented by appellant Video Symphony, LLC
precludes an affirmative showing of error on all—not just a
majority—of the arguments appellant raises. (See, e.g., Denham
v. Superior Court (1970) 2 Cal.3d 557, 564; Foust v. San Jose
Construction Co., Inc. (2011) 198 Cal.App.4th 181, 186-187.) We
need say no more than that.




                          BAKER, J.